Fourth Court of Appeals
                                            San Antonio, Texas
                                      MEMORANDUM OPINION
                                                No. 04-14-00330-CV

                               In the INTEREST OF M.J.W., J.A., and C.A.

                        From the 45th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2012-PA-02053
                                 Honorable Peter Sakai, Judge Presiding

Opinion by:        Luz Elena D. Chapa, Justice

Sitting:           Marialyn Barnard, Justice
                   Rebeca C. Martinez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: October 22, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Jessica B.W. 1 appeals the trial court’s order terminating the parent-child relationship with

the children M.J.W., J.A., and C.A. Appellant’s court-appointed appellate attorney filed a motion

to withdraw and a brief containing a professional evaluation of the record, demonstrating there are

no arguable grounds to be advanced, and concluding the appeal is frivolous. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV,

2003 WL 21157944, *4 (Tex. App.—San Antonio May 21, 2003, order) (applying Anders

procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522

(Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided copies of



1
 To protect the identity of the minor child, we refer to the mother by her first name and to the children by their initials.
See TEX. FAM. CODE ANN. § 109.002(d) (West 2014); TEX. R. APP. P. 9.8.
                                                                                    04-14-00330-CV


the brief and the motion to withdraw, informed of her right to review the record and file her own

brief, and advised how to obtain a copy of the record. See Kelly v. State, 436 S.W.3d 313 (2014);

In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s Anders brief, and we agree with counsel

that the appeal is without merit. Accordingly, we grant the motion to withdraw and affirm the trial

court’s order.


                                                 Luz Elena D. Chapa, Justice




                                               -2-